UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form6-K Report of Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of January 2017 Commission File Number 001-37626 Mesoblast Limited (Exact name of Registrant as specified in its charter) Not Applicable (Translation of Registrant’s name into English) Australia (Jurisdiction of incorporation or organization) Silviu Itescu Chief Executive Officer and Executive Director
